          Case 1:20-cv-02086-KPF Document 12 Filed 07/16/20 Page 1 of 1

                                     DAVID A. FEINERMAN
                                        ATTORNEY AT LAW
                                  2765 Coney Island Avenue, 2nd floor
                                      Brooklyn, New York 11235
                                           (718) 646-4800
                                         Fax (718) 646-5770
                                       Email: esqdaf@aol.com


                                                                July 17, 2020




                                                                  MEMO ENDORSED
BY ECF
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                Re:        Request to Adjourn Initial Pre-Trial Conference
                           Conde v. ROM Grocery Corp, et al
                           Civil Action No. 20-cv-2086 (KFP)

Dear Judge Polk Failla:

        My office represents the defendants ROM Grocery Corp. et al. in the above referenced
case. The matter has been scheduled for an initial pre-trial conference for July 21 ,2020 at 11:00
am. This is the first time that the conference has been scheduled and the first time that a request
is being made for an adjournment. I am actually engaged on another matter that was previously
scheduled prior to the conference. The other matter is a mediation that will most likely last the
entire morning and part of the afternoon. I have spoken to the plaintiff’s attorney and he has
consented to the adjournment. I respectfully request that the conference be adjourned to July 29
or July 30, 2020 or other time that is more convenient for the Court.


                                                 Respectfully Submitted,


                                                   s/ DF 3320
                                                 David A. Feinerman, Esq.

cc. Justin Clienti, Esq.



Application GRANTED. The conference scheduled for July 21,
2020, is hereby ADJOURNED to August 6, 2020, at 2:00 p.m.
                                                          SO ORDERED.
DATED:          July 16, 2020
                New York, New York


                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
